In a matrimonial action, the defendant appeals, as limited by her notice of appeal and brief, from so much of an order of the Supreme Court, Nassau County (DiNoto, J.), dated January 4, 1993, as granted the branch of the plaintiff’s motion which was to strike the answer pursuant to CPLR 3126.
Ordered that the order is affirmed insofar as appealed from, with costs.
Upon our review of the record, we agree with the Supreme Court that the defendant’s failure to appear for a deposition, despite two previous court orders compelling her to do so, was willful and contumacious. Thus, the court was justified in striking the answer (see, CPLR 3126 [3]; Fucci v Fucci, 166 AD2d 551). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.